OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs. Since the language of the contracts between petitioner and its residents Webster, Race and Anderson, and the testimony of Miss Anderson, made clear the home’s obligation to provide for each a home and care for life, the Commissioner of Social Services’ treatment of those contracts as life care contracts was neither arbitrary nor erroneous.
That the contracts obligated the residents in question to apply for, or allow the home to make application for, old age assistance and pay over to the home any sums received did not lessen the home’s obligations to the residents nor did it require the commissioner, who is governed not by the contract between the residents and the home but by statute and regulations, to award full Medicaid benefits for the residents.
Since petitioner has not shown that the commissioner erred or acted arbitrarily in treating the life care contracts as a resource or in limiting Medicaid reimbursement to each resident’s pro rata share of petitioner’s operating loss, the order of the Appellate Division should be affirmed.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.